Mb. Justice Wole
delivered tbe opinion of tbe court.
We are quite agreed with tbe appellees that tbe brief of the appellant is defective in not presenting- a fuller statement of tbe case. Tbe court below filed a long opinion which is summarily treated or ignored in tbe brief of tbe appellant. Tbe attack of tbe appellant is on a proceeding leading to a judicial sale that took place in 1896. Although we shall not discuss tbe question, there is a fair probability that tbe court below and tbe appellees are right when they maintain that tbe proceedings that led up to tbe judgment and sale thereunder in 1896 were either correct or their defects could only be of avail to parties not now before tbe court. More than this, however, we agree with tbe court and tbe appellees that tbe purchaser under tbe judicial sale was protected against a collateral attack and that tbe defendant José Toro Ríos has been in possession of tbe disputed land for more than ten years in good faith and with a just title. Tbe case of Gonzáles v. Anglada, 33 P.R.R. 980, and tbe cases cited therein are applicable to tbe various propositions that we shall consider.
Manuel Astasio Carrillo died on tbe 13th of October, 1893. According to tbe brief of the appellant bis succession (sic) was sued by Antonio Oms on a promissory note amounting to $282.50, and tbe property in this suit attached and sold-These were tbe proceedings impugned by tbe appellant. The-property wias adjudicated to tbe creditor Oms., Tbe latter transferred tbe adjudicated lands or bis rights thereto to Celestino Lanza, to whom tbe decree of sale was made. Celes-tino Lanza acquired a title which we are inclined to think could not be attacked in a collateral suit. His vendor ap*210parently had. a just title under an adjudication of a competent court. All this supposing the judgment and sale defective.
This suit is not against Celestino Lanza but against José Toro Rios. Formally a deed to the property was executed by the former, to the latter in 1906, but the evidence tended to show that José Toro Rios acquired the property from Lanza in 1899. Along with other property in 1903 José Toro Rios obtained and recorded a dominion title to the same real estate.
Under these circumstances even though Celestino Lanza had an imperfect title it was a just one so far as José Toro Rios was concerned. The latter acquired a complete title by prescription for more than ten years. Cruzado v. López Ballester, 26 P.R.R. 148.
The appellant made some point on the fact that José Toro Rios was the Registrar of Property during the time that the property was sold at the judicial sale and up to the time that he, José Toro Rios, bought it. We think a registrar of property may acquire property like any one else, even though some deed automatically passing through his hands would perhaps have shown a lack of title. The plaintiff was bound to show actual knowledge of defects on the part of José Toro Rios if they existed.
The judgment appealed from will be affirmed.
Mr. Justice Aldrey took no part in the decision of this case.